Citation Nr: 0000861	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-43 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
including as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was remanded by the Board in November 1998 
for further development; it was returned to the Board in 
October 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There has been no demonstration of basal cell carcinoma 
in service, nor has there been demonstration of a causal 
relationship between any basal cell carcinoma and any 
incident of service. 

3.  The veteran was not exposed to ionizing radiation during 
service.


CONCLUSION OF LAW

Basal cell carcinoma, to include as due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.311 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the November 1998 remand 
requested that the RO obtain a copy of the logs for the 
U.S.S. Pollux for the period from June 1952 through November 
1955, in order to ascertain the location of that vessel while 
the veteran was assigned to the ship.  The record reflects 
that the RO thereafter attempted to obtain the requested 
logs, but was informed by the National Archives that, while 
the records had been located, that agency required requesters 
to pay the costs incurred in duplicating the records.  That 
cost was estimated to be $425.  In February 1999, the RO 
informed the veteran that VA would not pay the costs of 
obtaining the logs from the National Archives, and offered 
him the opportunity to obtain and submit the logs; the 
veteran did not respond to the February 1999 letter.  The 
Board hereby informs the veteran that if he obtains the 
referenced logs for the U.S.S. Pollux, he may submit that 
evidence to the RO for the purpose of reopening his claim.

The Board also notes that the veteran has alleged that he was 
treated for basal cell carcinoma beginning in 1967, but that 
medical records prior to 1971 are not on file.  The record 
reflects, however, that the RO attempted to obtain medical 
records from the private physician identified by the veteran, 
to no avail.  In any event, the veteran has not alleged that 
any of his treating physicians since service have linked his 
basal cell carcinoma to his period of service or to any 
radiation exposure incurred therein.  

 
Factual background

Service medical records disclose treatment of venereal warts, 
furuncles on the left third finger and neck, and a ganglion 
on the left hand, but are negative for any complaints, 
treatment or diagnosis of basal cell carcinoma.  Service 
personnel records show that the veteran served aboard the 
U.S.S. Pollux (AKS-4) from 1952 through 1955.

On file are medical records from the Miami Valley Hospital 
for October 1971 to April 1995, as well as private treatment 
records from Kenneth Welty, Jr., M.D., for November 1993 to 
March 1994.  The hospital records document that the veteran 
underwent excision of several basal cell carcinomas and other 
lesions and neoplasms in December 1993.  Dr. Welty's records 
document treatment for and excision of basal cell carcinomas 
located on the veteran's left nose, shoulder and back.  The 
above records are notably negative for any reference to basal 
cell carcinoma prior to 1993 and are entirely negative for 
any reference to the veteran's period of service.

On file are private medical records for the veteran from 
Roger Griffin, M.D., for January 1988 to September 1995.  The 
records disclose recent treatment for skin lesions.  A 1988 
treatment note records a history of multiple basal cell 
carcinomas.  The records notably contain no reference to the 
veteran's period of service.

On file are several statements by the veteran, in which he 
alleges that he was exposed to radiation in service when his 
vessel, the U.S.S. Pollux, supplied islands involved in the 
testing of nuclear weapons, particularly in 1952.  The 
veteran alleges that he first noticed the onset of skin 
problems in the late 1950s, and that he first received 
treatment for skin cancer in 1967.  Also of record are copies 
of the veteran's diary, received in September 1997, 
purportedly covering events during his period of service.  
The diary indicates that, in 1952, the veteran traveled to 
and from a variety of unspecified locations, that between 
March and May of 1954 he traveled to and from several 
locations in the Philippines, Japan, China and Formosa, and 
that, Between May 10, 1955, and May 16, 1955, he traveled 
between the mainland United States and Pearl Harbor, Hawaii.

The record reflects that the veteran, in August 1996, 
submitted copies of several news articles.  The articles 
collectively indicate, in essence, that nuclear tests were 
performed by the United States at and around the Marshall 
Islands from 1946 to 1962, and that as many as one million 
servicemen may have been exposed to radiation during atomic 
tests in the 1950s.

In a July 1999 statement, the Defense Threat Reduction Agency 
(DTRA) reported that available records confirm that three 
atmospheric nuclear tests, Operations IVY, CASTLE and WIGWAM, 
were conducted in the Pacific Proving Ground during the 
period in which the veteran served aboard the U.S.S. Pollux.  
With respect to Operation IVY, the DTRA reported that the 
operation was conducted from November 1952 to December 1952 
at Enewetak (Marshall Islands), during which time the 
veteran's ship was operating in the San Francisco, California 
area.  With respect to Operation CASTLE, the DTRA indicated 
that the operation was conducted from March 1954 to May 1954 
at Bikini and Enewetak (Marshall Islands), during which time 
the veteran's vessel was operating in the Western Pacific 
area (namely, the Philippines, China, Hong Kong and Japan).  
The DTRA indicated that Operation WIGWAM was conducted from 
May 14, 1955, to May 15, 1955, in the Pacific Ocean 
approximately 500 miles southwest of San Diego, California; 
the DTRA indicated that the veteran's vessel was en route to 
Pearl Harbor, Hawaii from San Francisco at that time, and in 
fact reached Hawaii on May 16, 1955.  Based on the above, the 
DTRA concluded that the veteran was not present at any of the 
above operations, and that his vessel operated no closer than 
2,000 nautical miles from the site of any of the above tests 
at the time they were conducted.  The DTRA lastly indicated 
that no evidence of radiation exposure for the veteran had 
been located.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of malignant tumors during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The Board notes that skin cancer, including basal cell 
carcinoma, is not a disease subject to presumptive service 
connection on a radiation basis. 38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.309(d) (1999).  However, it 
is a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311 (1999). 

Service medical records are negative for basal cell carcinoma 
and there is no medical evidence of basal cell carcinoma for 
decades after service.  The veteran acknowledges that basal 
cell carcinoma was not present within a year of his discharge 
from service but contends that service connection is 
warranted for basal cell carcinoma because it developed as a 
result of his exposure to ionizing radiation while serving on 
a vessel which carried supplies to the islands in the Pacific 
where testing of nuclear devices was accomplished.  The 
veteran has not contended that he has any expertise in the 
subject of ionizing radiation, nor has he provided any 
evidence to substantiate his contention that he was exposed 
to ionizing radiation in service.  The DTRA has reported that 
the veteran's ship was no closer than 2,000 nautical miles 
from the site of any nuclear test at the time of the 
particular nuclear testing.  Indeed, the locations of the 
veteran's ship provided in his diary are remarkably 
consistent with the locations provided by the DTRA for the 
pertinent periods.  In essence, the DTRA concluded that the 
veteran was neither present during Operations IVY, CASTLE or 
WIGWAM, nor was involved in the direct support, including 
supply functions, of those operations.  Further, the DTRA was 
unable to find any evidence that the veteran was otherwise 
exposed to radiation.  Therefore, the Board concludes that 
the evidence affirmatively establishes that the veteran was 
not exposed to ionizing radiation in service.  Accordingly, 
further development under 38 C.F.R. § 3.311 is not warranted, 
and the veteran's claim must be denied. 


ORDER

Entitlement to service connection for basal cell carcinoma, 
including as a result of exposure to ionizing radiation, is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

